Name: 90/227/EEC: Council Decision of 7 May 1990 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the protocol establishing, for the period from 1 January 1990 to 31 December 1991, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the government of the Republic of Guinea on fishing off the Guinean coast
 Type: Decision
 Subject Matter: international affairs;  fisheries;  Africa
 Date Published: 1990-05-15

 Avis juridique important|31990D022790/227/EEC: Council Decision of 7 May 1990 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the protocol establishing, for the period from 1 January 1990 to 31 December 1991, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the government of the Republic of Guinea on fishing off the Guinean coast Official Journal L 125 , 15/05/1990 P. 0043COUNCIL DECISIONof 7 May 1990on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period from 1 January 1990 to 31 December 1991, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast(90/227/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast (1), signed in Conakry on 7 February 1983, as last amended by the Agreement signed in Brussels on 28 July 1987 (2) and extended until 31 December 1989 by an Agreement in the form of an Exchange of Letters, Having regard to the proposal from the Commission, Whereas, in accordance with the second subparagraph of Article 15 of the aforesaid Agreement, the Community and the Republic of Guinea conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed to the Agreement; Whereas, as a result of these negotiations, a new Protocol was initialled on 14 December 1989; Whereas, under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of the Republic of Guinea for the period from 1 January 1990 to 31 December 1991; Whereas, pursuant to Article 155 (2) (b) of the said Act of Accession, it is for the Council to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries; whereas the case in point calls for the said procedures to be determined; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, it is essential that the new Protocol be applied as soon as possible; whereas, for this reason, the two Parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the interim arrangements established by the Agreement in form of an Exchange of Letters approved by the Council Decision of 7 December 1989; Whereas the Agreement in the form of an Exchange of Letters should be approved, pending a final decision taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period from 1 January 1990 to 31 December 1991, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision. Article 2With a view to taking into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and, in so far as is necessary for its application, the fisheries provisions relating to the conservation and management of fishery resources shall also apply to vessels flying the flag of Spain, which are recorded on a permanent basis in the registers of the relevant authorities at local level ('registros de base`) in the Canary Islands, under the conditions specified in note 6 to Annex I to Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of 'originating products` and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Mellila and the Canary Islands (1), as amended by Regulation (EEC) N ° 3902/89 (2). Article 3The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 7 May 1990. For the CouncilThe PresidentG. COLLINS(1) OJ N ° L 111, 27. 4. 1983, p. 1. (2) OJ N ° L 29, 30. 1. 1987, p. 9. (1) OJ N ° L 114, 2. 5. 1988, p. 1. (2) OJ N ° L 375, 23. 12. 1989, p. 5.